—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him following a jury trial of criminally negligent homicide (Penal Law § 125.10). Defendant punched an intoxicated victim in the head when the victim was not looking. The victim fell on a concrete curb and died as a result of a neck injury. Defendant’s conviction is supported by legally sufficient evidence (see, People v Bleakley, 69 NY2d 490, 495; People v Doty, 175 AD2d 564, lv denied 78 NY2d 1127). Defendant concedes that his contention that the jury charge was inadequate and confusing is unpreserved for our review (see, CPL 470.05 [2]). In any event, that contention lacks merit (see generally, Penal Law § 15.05 [4]; § 125.10; People v Boutin, 75 NY2d 692, 695-696). The sentence is neither unduly harsh nor severe. (Appeal from Judgment of Erie County Court, DiTullio, J. — Criminally Negligent Homicide.) Present — Lawton, J. P., Hayes, Pigott, Jr., Hurlbutt and Balio, JJ.